DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method of forming a semiconductor structure, comprising: 
forming a stacked vertical transport field-effect transistor structure comprising one or more vertical fins each comprising a first semiconductor layer providing a vertical transport channel for a lower vertical transport field-effect transistor, an isolation layer over the first semiconductor layer, and a second semiconductor layer over the isolation layer providing a vertical transport channel for an upper vertical transport field-effect transistor;
forming at least one vertical via in the stacked vertical transport field-effect transistor structure, the at least one vertical via being spaced apart from the one or more vertical fins of the stacked vertical transport field-effect transistor structure;
forming at least one horizontal via extending from the at least one vertical via to at least one source/drain region of at least one of the upper and lower vertical transport field-effect transistors of the stacked vertical transport field-effect transistor structure; 
forming a contact liner in the at least one horizontal via;
forming a barrier layer on sidewalls of the at least one vertical via and on sidewalls of the contact liner, wherein the barrier layer comprises an electrically conducting material; and 
forming a contact material over the barrier layer in the at least one vertical via.

Claims 14 and 19 recite a semiconductor device formed from the method of Claim 1 and include all relevant structural limitations found in Claim 1. 

Previous rejections were in view of US Patent No. 9,831,131 (“Jacob”), US PG Pub 2017/0005106 (“Zhang”) and US PG Pub 2014/0030859 (“Xie”). Together, the references suggest various embodiments for forming contact structures to a stacked assembly of vertical transistors. While the references disclose many of the limitations claimed by Applicant, they do not disclose, or suggest, forming the barrier layer to comprise an electrically conducting material. 

Electrically conducting barrier layers can be found in the art and have uses such as acting as diffusion barriers for interconnections. US Patent No. 10,192,867 (“Frougier”) and US PG Pub 2005/0073051 (“Yamamoto”) are cited as being relevant references for disclosing conductive barrier layers. However, Frougier does not disclose “forming a contact liner in the at least one horizontal via; forming a barrier layer on sidewalls of the at least one vertical via and on sidewalls of the contact liner, wherein the barrier layer comprises an electrically conducting material”. Frougier forms the conductive barrier in both the horizontal and vertical vias and does not disclose a contact liner as depicted by Applicant. Yamamoto discloses a conductive barrier liner for a vertical via which contacts a horizontal via (contact liner) but does not form the barrier such that it is on a sidewall of the horizontal via. Applicant’s assembly is not an apparent modification of Yamamoto and the methods for constructing the devices vary greatly. 


There is no apparent motivation to combine these two references with the other references of record since Jacob and Xie explicitly refer to the liners as insulating the interconnection and it is not apparent that Jacob or Xie would require, or benefit from, a conductive barrier layer being included with an insulating liner.

A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 2-13, 15-18 and 20 depend on one of Claims 1, 14 and 19 and are allowable for at least the reasons above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818